58 S.E.2d 363 (1950)
231 N.C. 602
LEE
v.
RHODES et al.
No. 233.
Supreme Court of North Carolina.
March 22, 1950.
Lyon & Lyon, A. M. Noble, Smithfield, for defendants-appellants.
J. Ira Lee, C. C. Canaday, E. J. Wellons, Jane A. Parker, Smithfield, for plaintiff-appellee.
PER CURIAM.
Careful consideration of the assignments of error presented by appellants on this appeal fail to show error in the trial below on the determinative issue in respect to the statute of limitations on defendants' right of action for reformation of the paper writing in question on ground of mutual mistake. The statute in such cases begins to run from the discovery of the mistake, or when it should have been discovered in the exercise of due diligence. Moore v. Fidelity & Casualty Co. of New York, 207 N.C. 433, 177 S.E. 406, and numerous other cases.
*364 The trial judge presented the issue to the jury in the light of this principle. The evidence of the respective parties as shown in the record of case on appeal is in conflict, thus presenting a question for the jury, and the jury has answered against defendants.
Hence, in the judgment below, we find
No error.